DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of species III (represented by Figures 1-2C and 6) and species VII (represented by Figures 3A-3C and Paragraph 0045, lines 2-4: directed to the wheels of the torque load-reducing device being gears and the continuous loop of torque load-bearing line being a chain) in the reply filed on 01/27/2020 was acknowledged and the election was incorporated into the office actions dated 02/12/2020, 06/23/2020, and 10/05/2020. Claims 1-2, 4, 6, 8-14, 17, 20-21, and 23 were elected by the applicant (in the corresponding replies field on 01/27/2020, 05/11/2020, 09//09/2020, and on 03/02/2021) as being directed to both the species III and species VII. Examiner also notes that applicant has chosen to cancel claims 3, 15-16, and 22 in the amendments filed on 09/09/2020 and on 03/02/2021. 

Claims 5, 7, and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to respective nonelected species I-II, IV-VI, and VIII, and there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/2020. The requirement is therefore made FINAL.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6, 8-14, 17, 20-21 and 23 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. Claims 1 and 20 recites the claimed drive system comprising a torque load-reducing device that includes two wheels or four wheels. According to applicant’s specification (in paragraphs 0035 and 0055), said torque load-reducing device engages a continuous loop of torque load-bearing line (which is connected/ circulating between a driving component and a driven component of the drive system) in the drive system and functions to provide a reduction of force to drive system such that the force required to be inputted at the driving component in order to rotate the driven component is reduced (i.e. at least by 25%, at least by 60%, or at least by 75%).  However, the claimed torque load-reducing device is determined to be "inoperative" because it does not operate to produce the results proclaimed by the applicant, and the utility asserted by the applicant is thought to be "incredible in the light of the knowledge of the art, or factually misleading" when initially considered by the Office. Furthermore, based on the factual record of the case, it is clear that the invention could not and did not work as the inventor alleged it did (especially since the asserted functionality of the claimed torque load-reducing device appears to be inconsistent with known scientific principles) (see also MPEP § 2107.01). In other words, the two wheels or four wheels of the torque load-reducing device cannot possibly operates to decrease the amount of forces needed operate the drive system by simply engaging the continuous loop of torque load-bearing line in said drive system.
Based on examiner understanding of the specification, it appears that applicant is relying on principles of mechanical advantage achieved through a pulley system to explain how the torque load-reducing device consisting of two pulley or four pulleys can provide a reduction of force to the drive system (specifically at the magnitude recited within paragraph 0055 of the specification). That is, the applicant alleges that by positioning two wheels or four wheels (which are offset from one another in the same plane, but positionally fixed relative to each other, relative to the driving component, and further relative to the driven component) along the upper span of a continuous loop of torque load-bearing line between the driving component and the driven component, a reduction of force necessary to operate the drive system can be attained (in other words, the two wheels or four wheels are able to increase the magnitude of effort force provided at the driving component which is then transferred to the driven component though the continuous loop of torque load-bearing line in order to rotate the driven component). Nevertheless, it is doubtful that a torque load-reducing device as claimed can achieve such a reduction of necessary effort force. Particularly because, a torque load-reducing device having the particular claimed structure would be incapable of providing a mechanical advantage when it is considered in light of the scientific principles associated with pulley systems. It is widely recognized that the mechanical advantage (or increase in the magnitude of an effort force) in common pulley systems are achieved by providing a pulley system with at least two pulleys/ wheels that are offset from one another, by allowing at least one pulley/ wheel in the pulley system to displace relative to at least one other pulley/ wheel in the pulley system, and also by providing the pulley system with an open/ discontinuous length of torque load-bearing line having two free ends (see also The Engineering ToolBox: Pulleys; Published: 09/16/2017; https://www.engineeringtoolbox.com/pulleys-d_1297.html). Whereas, in the drive system claimed and described by the applicant, all the wheels of the torque load-reducing device are fixed in position relative to one another, and the drive system includes a closed or a continuous loop of torque load-bearing line. In such a configuration, no mechanical advantage can be obtain simply because the two wheels or four wheels engages the continuous loop of torque load-bearing line, and said two wheels or four wheels of the torque load-reducing device are only capable of guiding and/ or directing the span of the continuous loop of torque load-bearing line located in-between the driving component and the driven component (in other words, the two wheels or four wheels are unable to increase the magnitude of effort force provided at the driving component that is then transferred to the driven component though the continuous loop of torque load-bearing line). In fact, due to the unnecessary bending of the continuous loop of torque load-bearing line by the two wheels or four wheels (which are offset from one another in at least two vectors/ directions), and because of the friction force generated between the said continuous loop of torque load-bearing line and said two wheels or four wheels, additional drag (reduction in torque) may be induced on the continuous loop of torque load-bearing line as it is circulated between the driving component and the driven component during the operation of the claimed drive system; which, will certainly lead to increase in effort force necessary to operate the drive system when compared to force required to operate a drive system that does not include such a torque load-reducing device. Consequently, on the grounds of known and/ or established scientific/ mechanical principles, knowledge of the art, and the factual record of the case (to include the declaration under 37 CFR 1.132 filed on 03/02/2021), it is not possible to achieve a mechanical advantage by simply introducing two or more wheels (that are fixed in position and offset from one another in at least two vectors/ directions) into the path of the continuous loop of torque load-bearing line of a drive system. On the contrary, a torque load-reducing device having such a structural configuration may even produce an opposite effect from what is intended or claimed by the applicant (for example, as noted above, the engagement between the two wheels/ four wheel of the torque load-reducing device and the continuous loop of torque load-bearing line can increase the effort force/ torque needed to be physically inputted at the driving component by a user/ cyclist instead lowering said effort force/ torque); thus, applicant’s claimed torque load-reducing device is found to be completely incapable of achieving a useful result (specially to provide a user/ cyclist with a torque force reduction of at least 25%, at least 60%, or more preferably at least 75% of the force needed to drive the driving component of the drive system), and therefore the asserted utility of said torque load-reducing is thought to be incredible in light of knowledge of the art and based on the factual record of the case. 

Claims 2, 4, 6, 8-14, 17, 21, and 23 depends from corresponding claims 1 and 20. Subsequently, claims 2, 4, 6, 8-14, 17, 21, and 23 are also rejected for the reasons set forth above. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6, 8-14, 17, 20-21 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
Claims 1 and 20 recites the claimed drive system comprising a torque load-reducing device having two wheels or four wheels. Paragraphs 0035 and 0055 of applicant’s specification explicitly disclose, said torque load-reducing device engages a continuous loop of torque load-bearing line (which is connected/ circulating between a driving component and a driven component of the drive system) in the drive system and operatively functions to provide a reduction of force to the drive system such that the force required to be inputted at the driving component in order to rotate the driven component is reduced (i.e. at least by 25%, at least by 60%, or at least by 75%). However, the claimed torque load-reducing device is determined to be "inoperative" because it does not operate to produce the results proclaimed by the applicant, and the utility asserted by the applicant is thought to be "incredible” in the light of the knowledge of the art when initially considered by the Office. Furthermore, based on the factual record of the case (to include the declaration under 37 CFR 1.132 filed on 03/02/2021), it is clear that the invention could not and did not work as the inventor alleged it did (especially since the described functionality of the claimed torque load-reducing device appears to be inconsistent with known scientific principles) (see also MPEP § 2107.01). In other words, the two wheels or four wheels of the torque load-reducing device cannot possibly operates to decrease the amount of forces needed operate the drive system by simply engaging the continuous loop of torque load-bearing line in said drive system (as detailed above in the rejection under 35 U.S.C. 101). 
Accordingly, Claims 1-2, 4, 6, 8-14, 17, 20-21 and 23 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically because, the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.	 Although, the applicant does address the particular structure that forms said torque load-reducing device, the specification does not provide clear directions as to how the two wheels or four wheels of the claimed torque load-reducing device can be employed as a device which effects a reduction in torque necessary to operate the driving component in the drive system simply due to the continuous loop of torque load-bearing line engaging and moving through said two wheels or four wheels (in other words, applicant’s disclosure does not explain how to make and use of two wheels or four wheels can decrease the input torquer required to be inputted at the driving component by simply allowing said two wheels or four wheels to engage with a continuous loop of torque load-bearing line that is circulating between said driving component and a driven component).

Claims 2, 4, 6, 8-14, 17, 21, and 23 depends from corresponding claims 1 and 20. Subsequently, claims 2, 4, 6, 8-14, 17, 21, and 23 are also rejected for the reasons set forth above. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 9-14, 17, and 20-21 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Bachman et al. (U.S. PGPUB 2016/0096587 hereinafter referred to as “Bachman”).

In regards to claim 1, Bachman teach (Figures 1-3C) a drive system (combine structure of the power unit 100, pedal sprocket 30, rear wheel sprocket 40, and transmission band 60) comprising: a driving component (pedal sprocket 30); a driven component (rear wheel sprocket 40); a torque load-reducing device (power unit 100 with power sprocket 200, first free-wheeling sprocket 240, and second free-wheeling sprocket 260; Bachman disclose, the transmission band 60 engaging the power sprocket 200, the first free-wheeling sprocket 240, and the second free-wheeling sprocket 260 of the power unit 100 in order to assist movement of the transmission band 60 between the pedal sprocket 30 and the rear wheel sprocket 40; thereby, requiring a user to apply less manual torque/ force at the pedal sprocket 30 through the pedal assembly 32 for driving the rear wheel sprocket 40 or to propel the bicycle 10; the power unit 100 can therefore be considered a torque load-reducing device) located between an exit point of the driven component (upper right side of the rear wheel sprocket 40) and an entry point of the driving component (upper left side of the pedal sprocket 30); the torque load-reducing device (power unit 100); a continuous loop of torque load-bearing line (transmission band 60) connecting the driving component (pedal sprocket 30), the driven component (rear wheel sprocket 40), and the torque load-reducing device (power unit 100); and the torque load-reducing device (power unit 100) comprising two wheels (power sprocket 200 and first free-wheeling sprocket 240); wherein, one wheel of the two wheels (power sprocket 200) being at a positionally different location to other of the two wheels (first free-wheeling sprocket 240) in the torque load-reducing device (power unit 100) in at least a Z-vector (horizontal direction along the outer side 110 of the casing 101) of a plane (a plane that extends perpendicularly to the outer side 110 of the casing 101 and that bisects the bisects power sprocket 200 in a vertical direction) that is defined as a plane which intersect a center of said one wheel (center 206 of the power sprocket 200) of the torque load-reducing device (power unit 100) from above the torque load-reducing device (power unit 100) to below the torque load-reducing device (power unit 100) (figures 1-3C clearly illustrate, the power sprocket 200 and the first free-wheeling sprocket 240, both being fixed to casing 101 and positionally offset/ spaced form each other in at least two directions along the outer side 110 of the casing 101; where the power sprocket 200 and the first free-wheeling sprocket 240 are offset from each other in a horizontal direction/ Z-vector that can be defined as a direction nominal to a plane extending perpendicularly to the outer side 110 of the casing 101/ a plane that extends along the central axis of the power sprocket 200 in a manner that bisects power sprocket 200) (see also paragraphs 0013-0031).

In regards to claim 2, Bachman teach all intervening claim limitations as shown above. Bachman further teach (Figures 1-3C), the two wheels (power sprocket 200 and first free-wheeling sprocket 240) of the torque load-reducing device (power unit 100) being fixed in position (to casing 101 of the power unit 100) relative to each other and relative to the driving component (pedal sprocket 30) and driven component (rear wheel sprocket 40) (see also paragraphs 0025-0026).

In regards to claims 4 and 21, Bachman teach all intervening claim limitations as shown above. Bachman further teach (Figures 1-3C), the two wheels (power sprocket 200 and first free-wheeling sprocket 240) are equivalent in size (figures 1-3A clearly illustrate, the outer periphery 208 of the power sprocket 200 and the outer periphery 248 of the first free-wheeling sprocket 240 being substantially the same diameter); and each wheel (power sprocket 200 and first free-wheeling sprocket 240) has a centerpoint (center 206 of the power sprocket 200 and center 246 of the first free-wheeling sprocket 240); wherein, the centerpoint of one wheel (center 206 of the power sprocket 200) is offset from the centerpoint of a second wheel (center 246 of the first free-wheeling sprocket 240) in the same plane (a plane that extends parallel to the outer side 110 of the casing 101 and that bisects the bisects power sprocket 200/ first free-wheeling sprocket 240  in a vertical direction) in a distance of at least 0 diameters of one wheel of the two wheels (power sprocket 200 or first free-wheeling sprocket 240) and up to 6 diameters of one wheel of the two wheels (figures 1-3A clearly illustrate, the center 206 of the power sprocket 200 being displaced from the center 246 of the first free-wheeling sprocket 240 by a distance that equals to at least the diameter of the outer periphery 208 on the power sprocket 200 or the diameter of the outer periphery 248 on the first freewheeling sprocket 242).

In regards to claim 6, Bachman teach all intervening claim limitations as shown above. Bachman further teach (Figures 1-3C), the two wheels (power sprocket 200 and first free-wheeling sprocket 240) of the torque load-reducing device (power unit 100) being selected from a group consisting of a pulley/ gear/ sprocket (paragraphs 0018 and 0025 disclose, the outer periphery 208 of the power sprocket 200 and the outer periphery 248 of the first free-wheeling sprocket may include a smooth surface or teeth to engage a transmission band 60 which can either be a belt or a chain), hub (bearings 243), rim (outer periphery 208 and outer periphery 248), axis (axis extending though the center 206 and axis extending through center 246), shaft (axle 144 and bolt 250), and a housing (casing 101 of the power unit 100) (see also paragraphs 0025-0030).

In regards to claims 9-10, Bachman teach all intervening claim limitations as shown above. Bachman further teach (Figures 1-3C), during the operation of the drive system (combine structure of power unit 100, pedal sprocket 30, rear wheel sprocket 40, and transmission band 60), the torque load-reducing device (power unit 100) effects a reduction in the torque necessary to operate the driving component (pedal sprocket 30) as the continuous loop of torque load-bearing line (transmission band 60) moves through the torque load-reducing device (the power sprocket 200 of the power unit 100 is driven by the drive unit 140 in order to assist the movement of the transmission band 60; which consequently result in the reduction of effort or torque the user needs to apply to the pedal sprocket 30 through the pedal assembly 32 to rotate the rear wheel sprocket 40); wherein, the drive system (combine structure of power unit 100, pedal sprocket 30, rear wheel sprocket 40, and transmission band 60) is a mechanical, electrical, and a manually-operable system (the drive system disclosed by Bachman in paragraphs 0011-0031 includes electrically driven drive unit 140, and also a transmission band 60 that mechanically connects the pedal sprocket 30 to the rear wheel sprocket 40; where said drive system can be operated either electrically through the power unit 100, manually using the pedal assembly 32, or by simultaneously using both the power unit 100 and the pedal assembly 32).

In regards to claims 11-12, Bachman teach all intervening claim limitations as shown above. Bachman further teach (Figures 1-3C), the driving component (pedal sprocket 30) and/or the driven component (rear wheel sprocket 40) being selected from a group consisting of a gear/ pulley/ sprocket (paragraphs 0014-0016, and 0018 disclose, the pedal sprocket 30 and the rear wheel sprocket 40 both may include a smooth surface, or alternatively may include corresponding teeth 38 or 48 to engage a transmission band 60 which can either be a belt or a chain), hub (openings at the center of the pedal sprocket 30 and the rear wheel sprocket 40), rim (outer periphery 36 and outer periphery 46), axis (pedal axis 34 and rear wheel axis 52), and a shaft (axle that rotatably mount the pedal sprocket 30 on the middle portion 14 of the frame 12, and the axle that rotatably mount the rear wheel sprocket 40 on the rear portion 16 of the frame 12); wherein, the continuous loop of torque load-bearing line (transmission band 60) is selected from a group consisting of a chain and a belt (paragraph 0018 disclose, the transmission band 60 can either be a rubber belt having a smooth inside and outside surfaces 62 and 64, or alternatively a chain having links) (see also paragraphs 0014-0018).

In regards to claims 13-14, Bachman teach all intervening claim limitations as shown above. Bachman further teach (Figures 1-3C), each of the driving component (pedal sprocket 30), driven component (rear wheel sprocket 40), and the two wheels (power sprocket 200 and first free-wheeling sprocket 240) of the torque load-reducing device (power unit 100) being gears (as detailed above in the claims 6 and 11 rejection statements), and the continuous loop of torque load-bearing line (transmission band 60) being a chain (as detailed above in the 12 rejection statement) that is movable in a clockwise direction (based on the illustration in figure 1, it is apparent that when the pedal sprocket 30 is rotated through the pedal assembly 32, the transmission band 60 would inherently circulate in a clockwise direction between the pedal sprocket 30 and rear wheel sprocket 40); wherein, the drive system (combine structure of power unit 100, pedal sprocket 30, rear wheel sprocket 40, and transmission band 60) operates in a clockwise direction from the driving component (pedal sprocket 30) to the driven component (rear wheel sprocket 40), and the torque load-reducing device (power unit 100) is located approximately mid-way (as clearly illustrated in figure 1) between the exit point of the driven component (upper right side of the rear wheel sprocket 40) and the entry point of the driving component (upper left side of the pedal sprocket 30) (see also paragraphs 0013-0023 and 0028-0031). 

In regards to claim 17, Bachman teach all intervening claim limitations as shown above. Bachman further teach (Figures 1-3C), the drive system (combine structure of power unit 100, pedal sprocket 30, rear wheel sprocket 40, and transmission band 60) being a portion of a bicycle (bicycle 10) (see also paragraphs 0013 and 0040).

In regards to claim 20, Bachman teach (Figures 1-3C) a process of operating a drive system (combine structure of power unit 100, pedal sprocket 30, rear wheel sprocket 40, and transmission band 60) comprising: providing a drive system (combine structure of power unit 100, pedal sprocket 30, rear wheel sprocket 40, and transmission band 60) which comprises a driving component (pedal sprocket 30); a driven component (rear wheel sprocket 40); a torque load-reducing device (power unit 100 with power sprocket 200, first free-wheeling sprocket 240, and second free-wheeling sprocket 260; Bachman disclose, the transmission band 60 engaging the power sprocket 200, the first free-wheeling sprocket 240, and the second free-wheeling sprocket 260 of the power unit 100 in order to assist movement of the transmission band 60 between the pedal sprocket 30 and the rear wheel sprocket 40; thereby, requiring a user to apply less manual torque/ force at the pedal sprocket 30 through the pedal assembly 32 for driving the rear wheel sprocket 40 or to propel the bicycle 10; the power unit 100 can therefore be considered a torque load-reducing device) located between an exit point of the driven component (upper right side of the rear wheel sprocket 40) and an entry point of the driving component (upper left side of the pedal sprocket 30); a continuous loop of torque load-bearing line (transmission band 60) connecting the driving component (pedal sprocket 30), the driven component (rear wheel sprocket 40), and the torque load-reducing device (power unit 100); and the torque load-reducing device (power unit 100) comprising two wheels (power sprocket 200 and first free-wheeling sprocket 240); wherein, one wheel of the two wheels (power sprocket 200) being at a positionally different location to other of the two wheels (first free-wheeling sprocket 240) in the torque load-reducing device (power unit 100) in at least a Z-vector (horizontal direction along the outer side 110 of the casing 101) of a plane (a plane that extends perpendicularly to the outer side 110 of the casing 101 and that bisects the bisects power sprocket 200 in a vertical direction) that is defined as a plane which intersect a center of said one wheel (center 206 of the power sprocket 200) of the torque load-reducing device (power unit 100) from above the torque load-reducing device (power unit 100) to below the torque load-reducing device (power unit 100) (figures 1-3C clearly illustrate, the power sprocket 200 and the first free-wheeling sprocket 240, both being fixed to casing 101 and positionally offset/ spaced form each other in at least two directions along the outer side 110 of the casing 101; where the power sprocket 200 and the first free-wheeling sprocket 240 are offset from each other in a horizontal direction/ Z-vector that can be defined as a direction nominal to a plane extending perpendicularly to the outer side 110 of the casing 101/ a plane that extends along the central axis of the power sprocket 200 in a manner that bisects power sprocket 200) (see also paragraphs 0013-0031).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bachman.

In regards to claims 8 and 23, Bachman teach all intervening claim limitations as shown above. Bachman further teach (Figures 1-3C), the continuous loop of torque load-bearing line (transmission band 60) being wrapped around an arc of contact of the wheel (portion of the outer periphery 248 of the first free-wheeling sprocket 240 which contact the outside surface 64 of the transmission band 60) located further from the exit of the driven component (upper right side of the rear wheel sprocket 40) and around an arc of contact of the wheel (portion of the outer periphery 208 of the power sprocket 200 which contact the wrap 290 on the inside surface 62 of the transmission band 60) closer to the exit of the driven component (upper right side of the rear wheel sprocket 40) (see also paragraphs 0027-0031). Yet, the position of the two wheels (power sprocket 200 and first free-wheeling sprocket 240) in the drive system illustrated in figures 1-3C does not substantially reverse the direction of motion (clockwise direction) of the continuous loop of torque load-bearing line (transmission band 60), and the continuous loop of torque load-bearing line (transmission band 60) does not wrap 40% to 70% around a wheel circumference (outer periphery 208 of the power sprocket 200 and the outer periphery 248 of the first free-wheeling sprocket 240) of each of the two wheels (power sprocket 200 and first free-wheeling sprocket 240).
Nevertheless, Bachman teach (Figure 6) another embodiment of a drive system (combine structure of power unit 100, pedal sprocket 30, rear wheel sprocket 40, and transmission band 60 illustrated in figure 6) comprising a torque load-reducing device (power unit 100 illustrated in figure 6) with two wheels (power sprocket 200 and first free-wheeling sprocket 240) and a continuous loop of torque load-bearing line (transmission band 60); the continuous loop of torque load-bearing line (transmission band 60) wrapped around an arc of contact of the wheel (outer periphery of the power sprocket 200 that contact the inside surface 62 of the transmission band 60) that is located farther from the exit point of the drive component (upper right side of the rear wheel sprocket 40), and around an arc of contact of the wheel (outer periphery of the first free-wheeling sprocket 240 that contact the outside surface 64 of the transmission band 60) that is located closer to the exit point of the drive component (upper right side of the rear wheel sprocket 40) (figure 6 clearly illustrate, the diagonal distance/ spacing between the power sprocket 200 and the upper right side of the rear wheel sprocket 40 being greater than the diagonal distance/ spacing between the first free-wheeling sprocket 240 and the upper right side of the rear wheel sprocket 40, due to the power sprocket 200 being positioned above the first free-wheeling sprocket 240 in a vertical direction); wherein, the location and/ or the position of said two wheels (power sprocket 200 and first free-wheeling sprocket 240) relative to each other substantially reverses the direction of motion (from an upward angled direction towards clamp 120 to a downward angled direction towards rear wheel sprocket 40) of the continuous loop of torque load-bearing line (transmission band 60), and results in the continuous loop of torque load-bearing line (transmission band 60) wrapping approximately 40% to 70% around a wheel circumference of each wheel of the two wheels (outer peripheral surface of the sprocket 200 and the outer peripheral surface of the first free-wheeling sprocket 240); which result in increased wrap of the continuous loop of torque load-bearing line (transmission band 60) round the arc of contact of the two wheels (figures 6 clearly illustrate, the offset of the power sprocket 200 with respect to the first free-wheeling sprocket 240, causing the traveling direction of the transmission band 60 between the power sprocket 200 and the first free-wheeling sprocket 240 to be opposite of the traveling direction of the transmission band 60 between the power sprocket 200 and the second free-wheeling sprocket 240 as the transmission band 60; which leads to a slight increase in the amount of wrap the transmission band 60 forms around both the outer periphery of the power sprocket 200 and the first free-wheeling sprocket 240; specially, when the wrap of the wrap of the transmission band 60 in figure 6 is compared to the wrap of the transmission band 60 in figure 1. Figure 6 additionally illustrate, the transmission band 60 wrapped at least 50% around the outer peripheral surfaces of the sprocket 200 and the first free-wheeling sprocket 240) (see also paragraphs 0035-0036). 
Accordingly, using the combined teachings in Bachman’s disclosure, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to offset and/ or position the two wheels of the modified torque load-reducing device (power sprocket 200 and the first free-wheeling sprocket 240 of the power unit 100) in a manner that would substantially reverse the motion of the continuous loop of torque load-bearing line between the two wheels (or preferably in a manner that would lead to the continuous loop of torque load-bearing line being wrapped 40% to 70% around the circumference of both wheels). This would result in slight increase in the amount of wrap the continuous loop of torque load-bearing line forms about the two wheels, which would lead to more effective driving of the continuous loop of torque load-bearing line by the torque load-reducing device (due to the increase contact/ friction between the continuous loop of torque load-bearing linen and the two wheels).

Response to Arguments

With respect to applicant's in page 8-10 of the remarks filed on 03/10/2022, in regards to the 35 U.S.C. 101 rejection of claims 1 and 20, all has been fully considered and are not persuasive for the following reasons:
In regards to applicant’s assertion that the declaration under 37 CFR 1.132 filed on 03/02/2021 (which includes a report certified by a credible licensed professional engineer that is knowable in the relevant art) provides evidence proving and demonstrating the capability of the claimed torque load-reducing device in at least partially achieving a reduction of force/ torque necessary to operate the driving component of said drive system: First, the examiner acknowledge a licensed professional engineer would easily serve as a person of ordinary skill in the art. However, credibility of the declaration filed on 03/05/2021 is being questioned because the description of the test/ experiment performed/ reported by the applicant and certified by the licensed professional engineer, in order to affirm that the claimed invention (i.e. torque load-reducing device) functions as intended to function (i.e. to reduce the amount of effort/ force need to operate the claimed drive system), lacks important details that is needed determine the validity of said test/ experiment. As listed in the previous office action (dated 01/14/2022), examiner has various concerns and doubts related to the testing procedure documented in the declaration filed on 03/05/2021 (i.e. missing details related to the control parameters used during the reported test/ experiment, undefined or vague terms used to described certain key aspects of the testing procedure, and the lack of nexus between the torque load-reducing device claimed/ illustrated to have been used in the test performed by the applicant and the torque load-reducing device shown in the instant specification for the claimed invention); these factors specially avert the examiner from being convinced of the testing procedure set forth in the declaration filed 03/02/2021 and the evidence document in said declaration. In other words, further details of the testing procedure employed (specifically photographs depicting a torque load-reducing device with the structural configuration according to at least one of the embodiments in applicant’s original specification/ drawings) by the applicant to attain the data reported in the declaration filed on 03/05/2021, must be conveyed to establish proper credibility of said declaration. Therefore, said declaration filed 03/02/2021 is not substantive to demonstrate that applicant’s claimed torque load-reducing device achieve at least partial claimed utility. 
Furthermore, examiner emphasize that the claimed invention must be capable of achieving the claimed results and not any result. Paragraphs 0035 and 0055 of the specification disclose, the torque load-reducing device in the claimed drive system functions to provide a reduction of force to drive system such that the force required to be inputted at the driving component in order to rotate the driven component is reduced at least by 25%, at least by 60%, or at least by 75%. None of the evidence submitted by the applicant demonstrate the torque load reducing device used during the test/ experiment detailed in the declaration filed on 03/05/2021 attaining a reduction of effort force/ torque by at least at least by 60% or by at least by 75%.

In regards to applicant’s contention that the examiner has provided no evidence, other than a general description of a working pully system, to discredit the claimed functionality of applicant’s torque load-reducing device: Examiner first notes that paragraph 0035 in the applicant’s specification discuss principles of  force ratio can be expressed in a simple machine; where the applicant appears to also really on known principles of mechanical advantage to explain how the two wheels or the four wheel of the claimed torque load-reducing device acts to reduce the amount of force required to be inputted at a driving component in order to operate driven component. Furthermore, examiner is simply using established scientific principles associated with typical pulley systems to demonstrate that mechanical advantage cannot be achieved in a drive system that comprises a continuous loop of torque load-bearing line, a driving component, and a driven component, by maintaining the same gear ratios between the driving component and the drive component, or by introducing multiple other wheels (which are fixed in place) to the drive system that are configured to only guide said continuous loop of torque load-bearing line. In other words, based on known and/ or proven engineering/ scientific principles, a means to change the gear ratio between the driving component and the drive component, or another additional force/ torque input device (that is in engagement with the continuous loop of torque load-bearing line) must be used to reduce the magnitude of effort force need to be exerted at the driving component. Examiner respectfully invite the applicant to identify another way, in accordance with accepted science/ physics, that can be employed to achieve mechanical advantage in a drive system similar to the claimed invention.

With respect to applicant's remarks in page 11-12 of the remarks filed on 03/10/2022, regarding the 35 U.S.C. 112(a) rejection of claims 1 and 20, all has been fully considered and are not persuasive.

With respect to applicant's arguments in page 13-15 of the remarks filed on 03/10/2022, regarding the 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) rejections of claims 1 and 20 in view of Bachmann, all has been fully considered and are not persuasive for the following reasons: 
It’s the applicant’s position that Bachmann fail to teach or suggest a drive system comprising a torque load-reducing device having two wheel or four wheels that are positioned in the exact manner recited within in amended claims 1 and 20. More specifically, it’s the applicant’s belief that at least one wheel of the torque load-reducing device taught by Bachmann is not offset from one of the other wheels of the torque load-reducing in at least a Z-vector of a plane that intersects a center of said one wheel and that extends in a direction from the top to the bottom of the torque load-reducing device. Examiner respectfully disagrees with this notion. First, examiner notes that claims 1 and 20 provides only a vague description pertaining to precise orientation of the plane from which the Z-vector is defined. For example, it is unclear if the claimed plane extends in a direction along the central axis of a wheel in the torque load-reducing device, or if the claimed plane extends in a direction perpendicular to the central axis of a wheel in the torque load-reducing device. Claims 1 and 20 limitations simply define the plane as a plane that extends in a vertical direction and that interests the center of one wheel in the torque load-reducing device. Furthermore, it is recognized that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, examiner respectfully disagree with the applicant that one of ordinary skill in the art would know the customary orientation of the Z-vector to be a vector that is nominal to the plane; the specific orientation of vectors are not established or explicitly agreed upon in the art, in mathematics, or in engineering. On the contrary, one of ordinary skill in the art may easily elect to define a give direction/ vector using any preferred reference character due the nonexistence of established regulations relating to this matter. Thus, based on currently presented claim limitations, the plane in claims 1 and 20 can be reasonably interpreted as a plane that extends perpendicularly along the central axis of a wheel in the torque load-reducing device, that bisects the center of said wheel, and that extends in a vertical direction from the top to the bottom of the torque load-reducing device. As detailed above in the claim 1 and 20 rejection statements, figures 1-3C in Bachmann’s disclosure clearly illustrate, all the wheels (power sprocket 200, first free-wheeling sprocket 240, and second free-wheeling sprocket 260) of the torque load-reducing device (power unit 100) being positionally offset in at least two distinct directions (i.e. vertical and horizontal direction along the outer side 110 of the casing 101); where one wheel (power sprocket 200) in the torque load-reducing device is offset from the another wheel (first free-wheeling sprocket 240) in the torque load-reducing device in a Z-vector (horizontal direction along the outer side 110 of the casing 101) of a plane (plane that extends perpendicular to the outer side 110 of the casing 101/ plane that extends along the central axis of the power sprocket 200 and that bisects the bisects power sprocket 200 in a vertical direction) that extends from top of the torque load-reducing device to the bottom of the torque load-reducing device so as to intersect each center of one of the wheels (center 206 of the power sprocket 200) in said torque load-reducing device. Since, the claim limitations fail to clearly specify the orientation of the plane from which the Z-vector defined, it is reasonable to set forth that the horizontal offset/ spacing between the two wheels (between the power sprocket 200 and the first free-wheeling sprocket 240) of the torque load-reducing device disclosed by Bachmann can be considered a positional difference between said two wheel in a Z-vector direction of a plane that interest the center of one of said wheels (power sprocket 200). As a result, examiner asserts that the drive system and the process for operating a drive system, claimed by the applicant within corresponding claims 1 and 20 are both still anticipated by Bachmann.
In addition, the applicant also argues that the torque load-reducing device in Bachmann reference is designed to be employed in a drive system comprising a driven component having a single gear, and that Bachmann’s torque load-reducing device would not allow a gear change to take place as in the applicant’s claimed invention. In response to the notion that the Bachmann fail to show certain features of applicant’s invention, examiner emphasize that the features upon which applicant relies (i.e. the driven component of the drive system having a multiple gears as oppose to a single gear, and the torque load-reducing device having the capability to allow gear changing within the drive system) are not recited in the rejected claims 1-2, 4, 6, 8-14, 17, 20-21, and 23. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

With respect to applicant's remarks in page 15-16 of the remarks filed on 03/10/2022, regarding the 35 U.S.C. 103 rejection of claims 8 and 23 in view of Bachmann, all has been fully considered and are not persuasive for the following reasons:
Applicant argues that the embodiment of a drive system (combine structure of power unit 100, pedal sprocket 30, rear wheel sprocket 40, and transmission band 60) illustrated in figure 6 of Bachmann reference does not include a torque load-reducing device with a first wrapped wheel that is positioned farther from a driven component and a second wrapped wheel that is positioned closer to said driven component, such that a continuous loop of torque load-bearing line substantially reverse direction because of the relative locations of the first and second wrapped wheels. As detailed above in the claim 8 rejection statement however, the torque load-reducing device (power unit 100) illustrated in figure 6 of Bachmann comprises two wrapped wheels (power sprocket 200 and first free-wheeling sprocket 240); where the first wrapped wheel (power sprocket 200) is positioned above the second wrapped wheel (first free-wheeling sprocket 240) in a vertical direction; which causes the diagonal distance/ spacing between the first wrapped wheel (power sprocket 200) and the exit point of the drive component (upper right side of the rear wheel sprocket 40) to be greater than the diagonal distance/ spacing between the second wrapped wheel (first free-wheeling sprocket 240) and the exit point of the drive component (upper right side of the rear wheel sprocket 40). Resultantly, the first wrapped wheel (power sprocket 200) is located farther from the exit point of the drive component (upper right side of the rear wheel sprocket 40), while the second wrapped wheel (first free-wheeling sprocket 240) is located closer to the exit point of the drive component (upper right side of the rear wheel sprocket 40). Furthermore, figure 6 also illustrates, the traveling direction of the section of the transmission band 60 (continuous loop of torque load-bearing line) disposed between the power sprocket 200 and the first free-wheeling sprocket 240 being considerably opposite of the traveling direction of the section of the transmission band 60 (continuous loop of torque load-bearing line) disposed between the power sprocket 200 and the second free-wheeling sprocket 260. Therefore, the positional arrangement of the first wrapped wheel (power sprocket 200) and the second wrapped wheel (first free-wheeling sprocket 240) of Bachmann’s torque load-reducing device (power unit 100) illustrated in figure 6 substantially reverses direction (i.e. from an upward angled direction towards clamp 120 to a downward angled direction towards rear wheel sprocket 40) of motion of the continuous loop of torque load-bearing line (transmission band 60). Thus, the combined suggestions in Bachmann still render obvious all claim 8 limitations.

Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654 			/MICHAEL R MANSEN/                                                                        Supervisory Patent Examiner, Art Unit 3654